Citation Nr: 1729943	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-25 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bladder cancer, also claimed as blood in urine, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Since medical treatment records detailing the Veteran's treatment for bladder cancer have been associated with the claims file, has not been afforded a VA examination of his claimed bladder cancer/blood in urine.  As described below, because there is a current diagnosis of bladder cancer and an indication that the condition might be related to service or service-connected diabetes mellitus, it is necessary to remand for a new examination and to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In July 2010, the Veteran was afforded a VA examination regarding the issue of blood in his urine.  The Veteran reported the onset of blood in his urine as December 2009.  The examiner noted the Veteran's medical history, which showed that the condition was treated first as a possible infection.  Scans showed a blood clot in the left ureteral orifice.  At that time, the Veteran was undergoing urological evaluation to determine the cause of the bleeding.  

The examiner then opined that the blood in the urine was not due to diabetes mellitus.  In support, he stated that the kidney problems associated with diabetes, which include proteinuria and renal insufficiencies do not cause visible blood in the urine or blood clots.  Further, he stated that blood in the urine may have multiple causes (infections, stones, tumors polyps) but there was no association between diabetic kidney disease and bloody urine.

The examiner, however, did not address whether bladder cancer was caused by diabetes (which blood in urine may be an underlying symptom).  A surgical pathology report from August 2010 reveals that the Veteran had "urinary bladder [transurethral resection], labeled left lateral wall: Superficial papillary urothelial carcinoma, low grade; no stromal invasion seen; no muscularis propria included."  The postoperative diagnosis was bladder tumor.  These records were associated with the claims file after the VA examination and medical opinion were obtained, and it is unclear whether the examiner had the benefit of these records.

In an April 2011 statement from the Veteran, he indicated that he was told his potassium levels were very high and that "it had to do with [his] heart."  In addition, VA treatment records indicate that the Veteran has become an insulin-dependent diabetic.  

Though subsequent private treatment records show that the Veteran's urethra was free of tumors in September 2014, the Veteran has a "current diagnosis" of bladder cancer for purposes of the appeal, because he had bladder cancer during the claim period.

In addition, the Veteran has indicated that he has had three surgeries related to his bladder cancer; however, it appears that treatment records of only one or two of the surgeries at a private facility have been associated with the claims file.  Thus, a remand is also necessary to attempt to obtain outstanding treatment records.  While on remand, updated VA treatment records should be obtained as well.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's complete VA treatment records since February 2011.

2.  Give the Veteran an opportunity to identify any outstanding private treatment records relevant to the claim on appeal, and specifically any outstanding private treatment records for surgeries related to bladder cancer.  After obtaining any necessary authorization from the Veteran, all outstanding private records should be obtained. The Veteran must also be informed that, in lieu of providing releases to VA, he may submit any such records to VA directly.

3.  Thereafter, schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his bladder cancer/blood in urine disorder.  The entire claims file should be reviewed by the examiner.

The examiner should address:

(A) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer/blood in urine is related to service.

(B) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bladder cancer/blood in urine was caused or aggravated by his service-connected diabetes mellitus.

Aggravation means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability.

The examiner should consider lay statements included in the claims file.  All opinions must include a complete rationale.

4.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

